Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0381
                         Lower Tribunal No. 18-42598
                            ________________


                          Bank of America, N.A.,
                                    Appellant,

                                        vs.

         Williams Island Property Owners' Association Inc.,
                                   Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

      Liebler Gonzalez & Portuondo, and Mary J. Walter, for appellant.

      Sandler & Sandler, and Martin L. Sandler, for appellees.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

      PER CURIAM.

      Bank of America, N.A. (“BANA”) appeals a Second Amended Final

Judgment in favor of Williams Island Property Owner’s Association, Inc.
(“Williams Island”). The judgment was entered in a mortgage foreclosure action

after the lower court granted Williams Island’s motion for final summary judgment.

Because Williams Island failed to factually refute or disprove BANA’s affirmative

defenses or failed to establish that they were insufficient as a matter of law, we

reverse the Second Amended Final Judgment and remand for further proceedings.

See Leal v. Deutsche Bank Nat’l Trust Co., 21 So. 3d 907, 909 (Fla. 3d DCA 2009).

      Reversed and remanded.




                                        2